DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1 and 9-10 have been canceled.  Claims 2-8 and 11-23 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 11 and 19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lazaris (US 2006/0288777).
Lazaris discloses a vessel system (tank 2) comprising a vessel (tank) having an outside surface (surface facing housing 15) and comprising: a bottom wall; a sidewall (sidewall adjacent to housing 15) extending substantially vertically from the bottom wall; an inner wall (formed by two rails 331 of structure 33) connected to the sidewall inward of the outside surface, wherein a recess is defined between the sidewall and the inner wall; and a plurality of vertically oriented ribs (ribs 34 as shown in Fig. 6 and 7) extending from the sidewall into the recess.
Re claim 3, a retainer assembly comprising a structure 33, float 31 and magnet 311 (see Fig. 5-7) with a magnet 311 embedded within a backer plate (float 31), the backer plate is configured to fit between a rib and the inner wall.
Re claim 11, the inner wall comprises an opening configured to at least partially surround the magnet (the opening between the rails 331).
Re claim 19, a recess is defined between the sidewall and the inner wall.

Claim(s) 2 and 16-18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Franzone, Jr. et al. (US 2013/0277381) (Franzone).
Franzone discloses a vessel system comprising a vessel (tray A) having an outside surface (outside surface of sidewall 16) and comprising: a bottom wall; a sidewall (sidewall 16) extending substantially vertically from the bottom wall; an inner wall (formed by an inner partition wall 12 parallel to the sidewall and including the inward half cylinder portion of recess formed by pockets formed by openings 18) connected to the sidewall inward of the outside surface, wherein a recess (any cells between the sidewall 16 and the inner wall as well as the adjacent pockets formed by openings 18) is defined between the sidewall and the inner wall; and a plurality of vertically oriented ribs (ribs on sidewall) extending from the sidewall into the recess.
Re claims 16-18, a strap (flexible handle C and connectors B) has opposed first and second ends (connectors B), the first end is received in the recess (at the pocket formed by opening 18).  Re claim 18, the second end is configured for selective attachment to the outside surface (outside surface of sidewall 16).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Silvers (US 6745895).
Silvers discloses a vessel system comprising a vessel (caddy, i.e., all compartments) having an outside surface (outside surface of diaper compartment 30) and comprising: a bottom wall 40; a sidewall (sidewall of diaper compartment 30) extending substantially vertically from the bottom wall; an inner wall (interior wall of diaper compartment 30) connected to the sidewall inward of the outside surface, wherein a recess is defined between the sidewall and the inner wall; a rim (rim along side 21 and side 22 which are the sides adjacent to the diaper compartment 30) at an end of the sidewall opposite the bottom wall, wherein the rim extends outwardly and downwardly from the sidewall (as shown in cross sections of Fig. 3 and 4) to define a pocket proximate the recess.
Re claim 15, the first end of a strap (handle 16) comprises a protrusion (projection 70) configured to fit in the pocket.

Claim(s) 14 and 23 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by McFaul (US 3317232).
McFaul discloses a vessel system comprising a vessel having an outside surface (outside surface of container 12) and comprising: a bottom wall; a sidewall extending substantially vertically from the bottom wall; an inner wall (interior wall of annular grooved portion 14) connected to the sidewall inward of the outside surface, wherein a recess is defined between the sidewall and the inner wall; a rim (rim 13) at an end of the sidewall opposite the bottom wall, wherein the rim extends outwardly and downwardly from the sidewall (as shown in Fig. 1) to define a pocket (upper edge of sidewall is received in pocket) proximate the recess.
Re claim 23, a strap (handle 10) having opposed first and second ends, wherein the first end (top end) is received in the recess as shown in Fig. 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazaris.
The surface area of the backer plate (float 31) is most likely shown to be less than the surface area of the opening (space between rails 331).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the surface area size of the opening to be smaller by increasing the extended width of the rails 331 in an effort to strengthen these rails and strengthen the recess while maintaining enough space for fluid to flow into and out of the recess to a point wherein the surface area of the backer plate is larger than the surface area of the opening.

Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazaris in view of Franzone.
Lazaris fails to disclose a strap.  Franzone teaches a strap.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the tank of Lazaris to add the strap of Franzone to allow easy lifting, handling and carrying of the tank when the tank needs to be filled with water.




Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733